PER CURIAM.
Epitomized Opinion
Published Only in Ohio Daw Abstract
This was an action brought by a holder of certain promissory notes against the makers, Andy Puscak and Mary Puscak. The defense of the makers was that the notes were obtained by fraud, but they did not allege nor prove that Koblitz, the holder, knew of this fraud, and therefore took the notes subject to the defenses. The evidence disclosed that Koblitz • was a bona fide purchaser for value before maturity. It also showed a fraudulent' use of the money by the man to whom the makers gave these notes. In other words, the evidence disclosed that the defendants signed the notes but that the signatures were obtained through fraudulent representations. The Common Pleas rendered a judgment for degendants. In reversing the judgment of the lower court, the Court of Appeals held:
1. As the plaintiff purchased the paper for value without knowledge of any fraudulent acts, he was a holder in due course and was entitled to recover the amount of said notes.